F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                    December 19, 2006
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court


 U N ITED STA TES O F A M ER ICA,

               Plaintiff-Appellee,                       No. 05-2400
          v.                                       District of New M exico
 GIL LEON -PAZ,                                   (D.C. No. CR-05-418 LH)

               Defendant-Appellant.



                            OR D ER AND JUDGM ENT *


Before M U RPH Y, SE YM OU R, and M cCO NNELL, Circuit Judges.


      Gil Leon-Paz pleaded guilty to illegal reentry in violation of 8 U.S.C. §§

1326(a) & (b)(2). At his sentencing hearing, he asked for and received a fifty-

seven-month sentence— the shortest sentence in his Guidelines range— without

objecting to the Guidelines calculation or arguing that, based on the factors in 18



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent except under the doctrines of law of the case, res judicata and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 (eff. Dec. 1, 2006) and 10th Cir. R. 32.1 (eff. Jan. 1,
2007).
U.S.C. § 3553(a), he should receive a below -Guidelines sentence. On appeal, M r.

Leon-Paz alleges that the district court erred by failing to consider on the record

the § 3553(a) factors and by failing to state its reasons for sentencing him to fifty-

seven months imprisonment. His arguments, however, are foreclosed by United

States v. Lopez-Flores, 444 F.3d 1218, 1222 (10th Cir. 2006), which held that a

district court need not explain how the § 3553(a) factors justify a within-

Guidelines sentence if a defendant does not argue at sentencing that the § 3553(a)

factors entitle him to a below-G uidelines sentence.

      M r. Leon-Paz bases his arguments largely on United States v. Sanchez-

Juarez, 446 F.3d 1109 (10th Cir. 2006), where this Court vacated a sentence

because the district court failed to consider the § 3553(a) factors on the record

after the defendant requested a below-G uidelines sentence. Id. at 1115–17.

Sanchez-Juarez held that “where a defendant has raised a nonfrivolous argument

that the § 3553(a) factors w arrant a below-Guidelines sentence and has expressly

requested such a sentence, we must be able to discern from the record that ‘the

sentencing judge [did] not rest on the guidelines alone, but . . . consider[ed]

whether the guidelines sentence actually conforms, in the circumstances, to the

statutory factors.’” Id. at 1117 (quoting United States v. Cunningham, 429 F.3d

673, 676 (7th Cir. 2005)).

      Sanchez-Juarez, however, is inapposite here. At the sentencing hearing,

M r. Leon-Paz’s attorney did not request a below-Guidelines sentence, nor did he

                                          -2-
object to the manner in which the district court calculated the Guidelines range.

Instead, he told the district court that “the government has agreed to a

recommendation that my client be sentenced to the lower end [of the Guidelines

range]. W e would respectfully request that the Court accept that

recommendation.” R. Vol. IV, 3. He subsequently repeated that request. Id.

      Because M r. Leon-Paz’s attorney failed to object to the method by which

the district court calculated the sentence, we review for plain error. But here,

there was no error at all. “W hen the defendant has not raised any substantial

contentions concerning non-Guidelines § 3553(a) factors and the district court

imposes a sentence within the Guidelines range, our post-Booker precedents do

not require the court to explain on the record how the § 3553(a) factors justify the

sentence.” Lopez-Flores, 444 F.3d at 1222.

      W e therefore hold that the district court did not commit plain error and

AFFIRM the judgment of the United States District Court for the District of New

M exico.

                                               Entered for the Court,

                                               M ichael W . M cConnell
                                               Circuit Judge




                                         -3-